       Case 4:20-cv-05330-YGR Document 355 Filed 12/07/20 Page 1 of 4



 1   Robert W. Unikel (IL Bar #6216974) (pro hac vice)
     robertunikel@paulhastings.com
 2   Matthew Richard Lind (IL Bar #6327241)
     mattlind@paulhastings.com
 3   PAUL HASTINGS LLP
     71 South Wacker Dr., 45th Floor
 4   Chicago, IL 60606
     Telephone: (312) 499-6000
 5   Facsimile: (312) 499-6100
 6   [ADDITIONAL COUNSEL LISTED
     ON SIGNATURE PAGE]
 7
     Attorneys for Defendant Google LLC.
 8
                                   UNITED STATES DISTRICT COURT
 9
                              NORTHERN DISTRICT OF CALIFORNIA
10
                                        OAKLAND DIVISION
11

12
     UNILOC 2017 LLC,                               CASE NOS. 4:20-cv-04355-YGR;
13                                                  4:20-cv-05330-YGR; 4:20-cv-05333-YGR;
                      Plaintiff,                    4:20-cv-05334-YGR; 4:20-cv-05339-YGR;
14                                                  4:20-cv-05341-YGR; 4:20-cv-05342-YGR;
        vs.                                         4:20-cv-05343-YGR; 4:20-cv-05344-YGR;
15
     GOOGLE LLC,                                    4:20-cv-05345-YGR; 4:20-cv-05346-YGR
16
                      Defendants.                   DEFENDANT GOOGLE LLC’S NOTICE
17                                                  OF RECENT JUDICIAL ACTION

18
                                                    JURY TRIAL DEMANDED
19

20

21

22

23

24

25

26

27

28
                                                                  DEFENDANT’S NOTICE OF
     CASE NOS. 4:20-CV-04355-YGR, et al
                                                                 RECENT JUDICIAL ACTION
       Case 4:20-cv-05330-YGR Document 355 Filed 12/07/20 Page 2 of 4



 1          During the November 17, 2020 oral argument concerning Defendant Google’s pending
 2   motions to dismiss for lack of standing, Plaintiff Uniloc 2017 noted that similar standing issues
 3
     involving the same agreements supporting Google’s motions were being considered by Judge
 4
     Alsup in Uniloc USA, Inc., et al. v. Apple, Inc., Case No. 3:18-cv-00358-WHA. Uniloc 2017
 5
     further filed a notice alerting the Court to the fact that a hearing on Apple’s motion to dismiss for
 6

 7   lack of standing was scheduled for December 3, 2020. (Case No. 4:20-cv-5330, Dkt. No. 353.)

 8   That hearing was held as scheduled.

 9          On December 4, 2020, Judge Alsup issued an Order Dismissing Case for Lack of
10
     Standing. (Case No. 3:18-cv-00358, Dkt. No. 186.) Google hereby submits a copy of that Order,
11
     attached hereto as Exhibit A, for the Court’s consideration.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                           DEFENDANT’S NOTICE OF
     CASE NOS. 4:20-CV-04355-YGR, et al               -1-
                                                                          RECENT JUDICIAL ACTION
       Case 4:20-cv-05330-YGR Document 355 Filed 12/07/20 Page 3 of 4



 1   DATED: December 7, 2020              Respectfully submitted,
 2
                                          By: /s/ Robert W. Unikel
 3
                                          Robert W. Unikel (IL Bar #6216974) (pro hac vice)
 4                                        robertunikel@paulhastings.com
                                          Matthew Richard Lind (IL Bar #6327241)
 5                                        (pro hac vice)
                                          mattlind@paulhastings.com
 6                                        PAUL HASTINGS LLP
                                          71 South Wacker Dr., 45th Floor
 7                                        Chicago, IL 60606
                                          Telephone: (312) 499-6000
 8                                        Facsimile: (312) 499-6100
 9                                        Elizabeth L. Brann (CA Bar #222873)
                                          elizabethbrann@paulhastings.com
10                                        Ariell Nicole Bratton (CA Bar #317587)
                                          ariellbratton@paulhastings.com
11                                        PAUL HASTINGS LLP
                                          4747 Executive Drive, 12th Floor
12                                        San Diego, CA 92121
                                          Telephone: (858) 458-3000
13                                        Facsimile: (858) 458-3005
14                                        Robert Laurenzi (NY Bar #3024676) (pro hac vice)
                                          robertlaurenzi@paulhastings.com
15                                        PAUL HASTINGS LLP
                                          200 Park Avenue, 26th Floor
16                                        New York, NY 10166
                                          Telephone: (212) 318-6000
17                                        Facsimile: (212) 318-6100
18                                        Christopher W. Kennerly (CA Bar #255932)
                                          chriskennerly@paulhastings.com
19                                        PAUL HASTINGS LLP
                                          1117 South California Avenue
20                                        Palo Alto, CA 94304
                                          Telephone: (650) 320-1800
21                                        Facsimile: (650) 320-1900
22                                        Grant N. Margeson (CA Bar #299308)
                                          grantmargeson@paulhastings.com
23                                        PAUL HASTINGS LLP
                                          101 California Street
24                                        Forty-Eighth Floor
                                          San Francisco, California 94111
25                                        Telephone: (415) 856-7000
                                          Facsimile: (415) 856-7100
26
                                          Tad Richman (CA Bar #268091)
27                                        tadrichman@paulhastings.com
                                          PAUL HASTINGS LLP
28
                                                              DEFENDANT’S NOTICE OF
     CASE NOS. 4:20-CV-04355-YGR, et al    -2-
                                                             RECENT JUDICIAL ACTION
       Case 4:20-cv-05330-YGR Document 355 Filed 12/07/20 Page 4 of 4



 1                                        2050 M Street NW
                                          Washington, D.C. 20036
 2                                        Telephone: (202) 551-1700
                                          Facsimile: (202) 551-1705
 3
                                          Andrew T. Dufresne (DC Bar # 1081409)
 4                                        (pro hac vice)
                                          ADufresne@perkinscoie.com
 5                                        PERKINS COIE LLP
                                          33 East Main St., Ste. 201,
 6                                        Madison, WI 53703
                                          Telephone: (608) 663-7492
 7                                        Facsimile: (608) 663-7499
 8                                        Dan L. Bagatell (CA Bar # 218879) (pro hac vice)
                                          DBagatell@perkinscoie.com
 9                                        PERKINS COIE LLP
                                          3 Weatherby Road
10                                        Hanover, NH 03755-1923
                                          Telephone: 602.351.8250
11                                        Facsimile: 602.648.7150
12                                        Attorneys for Defendant Google LLC
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                              DEFENDANT’S NOTICE OF
     CASE NOS. 4:20-CV-04355-YGR, et al    -3-
                                                             RECENT JUDICIAL ACTION
